EXHIBIT 10.10.0

AMENDED AND RESTATED

GRAFTECH INTERNATIONAL LTD.

2005 EQUITY INCENTIVE PLAN

 

1. Purpose of this Plan

This Plan has been adopted to promote the interests of the Corporation and its
stockholders by strengthening the ability of the Company to attract, motivate
and retain directors, employees and others in a position to affect the financial
and operational performance of the Company.

 

2. Definitions

Wherever the following capitalized terms are used in this Plan, they shall have
the meanings specified below:

(a) “Affiliate,” and correlative terms, means, with respect to any Person,
(i) any other Person that directly or indirectly Controls, is Controlled by or
is under common Control with such Person or (ii) any director, officer, partner
or employee of such Person or any Person specified in clause (i) above.

(b) “Award” means an Option Award, a Restricted Stock Award, a Stock
Appreciation Right Award, a Phantom Stock Award, a Deferred Stock Award, a
Performance Share Award, a Performance Unit Award, a Substitute Award or other
awards granted under this Plan.

(c) “Award Agreement” means a written agreement between the Corporation and a
Participant with respect to an Award granted to such Participant, which may, but
need not, be executed or acknowledged by such Participant.

(d) “Board” means the Board of Directors of the Corporation.

(e) “CEO” means the Chief Executive Officer of the Corporation.

(f) A “Change in Control” shall be deemed to occur if any of the following
events or circumstances shall occur:

(i) any “person” or “group” within the meaning of Section 13(d) or 14(d)(2) of
the Exchange Act becomes the beneficial owner of 15% or more of the then
outstanding Common Stock or 15% or more of the then outstanding voting
securities of the Corporation;

(ii) any “person” or “group” within the meaning of Section 13(d) or 14(d)(2) of
the Exchange Act acquires by proxy or otherwise the right to vote on any matter
or question with respect to 15% or more of the then outstanding Common Stock or
15% or more of the combined voting power of the then outstanding voting
securities of the Corporation;



--------------------------------------------------------------------------------

(iii) Present Directors and New Directors cease for any reason to constitute a
majority of the Board (and, for purposes of this clause (iii), “Present
Directors” shall mean individuals who at the beginning of any consecutive
twenty-four month period were members of the Board and “New Directors” shall
mean individuals whose election by the Board or whose nomination for election as
directors by the Corporation’s stockholders was approved by a vote of at least
two-thirds of the directors then in office who were Present Directors or New
Directors);

(iv) the stockholders of the Corporation approve a plan of dissolution or
complete or substantially complete liquidation of Corporation; or

(v) any consummation of:

(1) a reorganization, restructuring, recapitalization, reincorporation, merger
or consolidation of the Corporation (a “Business Combination”) unless, following
such Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of the Common Stock and the voting
securities of the Corporation outstanding immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
common equity securities and the combined voting power of the voting securities
of the corporation or other entity resulting from such Business Combination
outstanding after such Business Combination (including, without limitation, a
corporation or other entity which as a result of such Business Combination owns
the Corporation or all or substantially all of the assets of the Corporation or
the Company either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of outstanding Common Stock and the combined voting power
of the outstanding voting securities of the Corporation, respectively, (B) no
“person” or “group” within the meaning of Section 13(d) or 14(d)(2) of the
Exchange Act (excluding (x) any corporation or other entity resulting from such
Business Combination and (y) any employee benefit plan (or related trust) of the
Company or any corporation or other entity resulting from such Business
Combination) beneficially owns 15% or more of the common equity securities or
15% or more of the combined voting power of the voting securities of the
corporation or other entity resulting from such Business Combination outstanding
after such Business Combination, except to the extent that such beneficial
ownership existed prior to such Business Combination with respect to the Common
Stock and the voting securities of the Corporation, and (C) at least a majority
of the members of the board of directors (or similar governing body) of the
corporation or other entity resulting from such Business Combination were
members of the Board at the earliest of the time of the execution of the initial
agreement providing for such Business Combination or at the time of the action
of the Board approving such Business Combination or at the time of action of the
stockholders approving such Business Combination; or

 

2



--------------------------------------------------------------------------------

(2) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Corporation or Company, whether held directly or indirectly through one or more
subsidiaries (excluding any pledge, mortgage, grant of security interest,
sale-leaseback or similar transaction, but including any foreclosure sale).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
(i) pursuant to clause (f)(i) or (f)(ii) above, solely because 15% or more of
the then outstanding Common Stock or 15% or more of the then outstanding voting
securities of the Corporation is or becomes beneficially owned or is directly or
indirectly held or acquired by one or more employee benefit plans (or related
trusts) maintained by the Company and (ii) only for purposes of determining the
timing of a distribution, or delivery of Shares as the case may be, with respect
to any Award that is a “deferral of compensation” under Section 409A of the
Code, unless the event or circumstance also constitutes a “change in the
ownership or effective control” of the Corporation or a “change in the ownership
of a substantial portion of the assets” of the Corporation, in each case, within
the meaning of Section 409A of the Code and the regulations thereunder (a “409A
Change in Control”); provided, however, that such an Award shall still vest upon
a Change in Control as defined in the Plan without giving effect to this clause
(ii) to the extent an Award Agreement provides for vesting upon a Change in
Control as defined in the Plan. For purposes of this definition, references to
“beneficial owner” and correlative phrases shall have the same definition as set
forth in Rule 13d-3 under the Exchange Act (except that ownership by
underwriters (including when acting as initial purchasers in a private offering)
solely for purposes of a distribution or offering shall not be deemed to be
“beneficial ownership”) and references to the Exchange Act or rules or
regulations thereunder mean those in effect on January 1, 2005.

(g) “Code” means the Internal Revenue Code of 1986, as amended (including any
successor statute), and the rules, regulations and official guidance thereunder.
References to specific Sections of the Code shall include any successor
provisions and the rules, regulations and official guidance under such Sections
or successor provisions, as applicable.

(h) “Compensation Committee” means the Organization, Compensation & Pension
Committee of the Board and any other “compensation committee” (within the
meaning of the rules of the NYSE then in effect) of the Board that performs the
same functions as such Organization, Compensation and Pension Committee in
respect of this Plan.

(i) “Common Stock” means the common stock of the Corporation.

(j) “Company” means the Corporation, the Subsidiaries and its and their
Affiliates, individually or collectively as may be appropriate in the applicable
circumstances.

(k) “Control,” and correlative words, with respect to any Person, mean the
ability of another Person to control or direct the management, actions or
policies of such Person, whether by ownership of voting securities, by contract
or otherwise.

(l) “Corporate Event” has the meaning set forth in Section 3.1.

 

3



--------------------------------------------------------------------------------

(m) “Corporation” means (i) GrafTech International Ltd. (“Old GrafTech”) with
respect to all periods prior to the effective time of the merger effecting the
reorganization (the “Reorganization”) pursuant to which Old GrafTech became a
wholly owned subsidiary of GrafTech Holdings Inc. (“New GrafTech”) and (ii) New
GrafTech with respect to all periods from and after the effective time of the
Reorganization. Effective after the Reorganization, Old GrafTech is known as
GrafTech Holdings, Inc. and New GrafTech is known as GrafTech International Ltd.

(n) “Date of Change in Control” means the earlier of (i) the date of a Change in
Control or (ii) the date of the first public announcement by the Corporation or
by a third party of a commitment or intention to commence or undertake any
transaction or series of transactions which, if consummated, would result in a
Change in Control.

(o) “Deferred Stock Award” means an Award granted pursuant to Section 10,
representing an unfunded and unsecured right to receive a Share in accordance
with the terms of this Plan and the applicable Award Agreement.

(p) “Detrimental Conduct” means activities which have been, are or would
reasonably be expected to be detrimental to interests of the Company, as
determined in the sole and good faith judgment of the Board. Such activities
include unlawful conduct under securities, antitrust, tax or other laws,
improper disclosure or use of confidential or proprietary information or trade
secrets, competition with or improper taking of a corporate opportunity of any
business of the Company, failure to cooperate in any investigation or legal
proceeding, or misappropriation of property.

(q) “Directors Deferral Program” means a program (initially adopted under the
GrafTech International Ltd Management Stock Incentive Plan (Senior Management
Version)) under which members of the Board may elect to receive awards of
deferred stock related to Shares in lieu of cash payments of retainers, meeting
fees and other amounts. After the Effective Date, the Directors Deferral Program
will continue under this Plan.

(r) “Disability,” unless otherwise provided in the applicable Award Agreement,
means a disability for purposes of the then current or most recent UCAR Carbon
Long-Term Disability Plan (or successor plan, if any), regardless of whether the
relevant Person is or would have been covered thereby.

(s) “Dividend Equivalent” means an amount equal to cash dividends and
distributions that are payable during the period beginning on the day after the
Grant Date and ending on the Settlement Date in respect of the applicable Award.

(t) “Effective Date” means the date of approval of this Plan, as set forth in
Section 17.1.

(u) “Eligible Person” means any Employee and, in the case of Awards other than
Incentive Stock Option Awards, (i) any consultant, adviser or other independent
contractor providing services to the Company who is specifically identified by
the Compensation Committee and (ii) any non-employee director of the Company.

 

4



--------------------------------------------------------------------------------

(v) “Employee” means any Person who is employed by the Company.

(w) “Exchange Act” means, except as otherwise provided in Section 2(f), the
Securities Exchange Act of 1934, as amended (including any successor statute),
and the rules and regulations thereunder.

(x) “Exercise Date” or “Settlement Date,” with respect to any Award, unless
otherwise provided in the applicable Award Agreement, means (i) the date on
which such Award is properly exercised, or on which a proper election to have
such Award settled or to have payment or delivery made thereunder, by the
Participant, (ii) the date on which payment or delivery under such Award becomes
due pursuant to the terms thereof or (iii) the date so designated in respect of
such Award by the Compensation Committee under Section 4.4, as applicable.

(y) “Exercise Price” or “Award Price,” with respect to any Award, means the
exercise, base or purchase price (if any) in respect thereof.

(z) “Fair Market Value” of a share of Common Stock as of any date means the
closing price (or, if there is none, the average of the closing bid and asked
prices) of a share of Common Stock on such date as reported by the NYSE (or, if
such date is a day on which the NYSE is not open for trading, on the next
succeeding day on which the NYSE is open for trading).

(aa) “Grant Date” means the date specified by the Compensation Committee on
which a grant of an Award to a Participant shall become effective, which shall
not be earlier than the date on which the Compensation Committee takes action
with respect thereto.

(bb) “Incentive Stock Option” means an option to purchase Shares granted
pursuant to Section 6 that is intended to qualify and in fact qualifies as an
incentive stock option under Sections 421 and 422 of the Code.

(cc) “NYSE” means the New York Stock Exchange or, if the principal securities
exchange or market on which the Common Stock is then listed or traded is not the
New York Stock Exchange, the principal securities exchange or market on which it
is then so listed or traded.

(dd) “Nonqualified Stock Option” means an option to purchase Shares granted
pursuant to Section 6 that is not an Incentive Stock Option.

(ee) “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

(ff) “Option Award” means an Award of an Incentive Stock Option or a
Nonqualified Stock Option granted pursuant to Section 6.

(gg) “Participant” means any Eligible Person who holds an outstanding Award
granted under this Plan.

 

5



--------------------------------------------------------------------------------

(hh) “Performance Measures” means one or more performance criteria, which may be
applied with respect to an individual Participant, the Corporation, any
Subsidiary, the Company or any division, line of business or functional or
business unit and which may be measured on an absolute, adjusted or relative
basis, including: earnings or earnings per share; stockholder return; return on
capital, investment or stockholders’ equity; cash flow or throughput; EBIT or
EBITDA; return on assets employed; gross margin; operating profit; working
capital; market share; net worth; inventory turnover; completion of significant
projects or implementation of significant new processes; and achievement of
strategic milestones. For Awards which are Section 162(m) Awards, “Performance
Measures” means those that satisfy the requirements of and are adopted as
required by Section 162(m). For Awards which are not Section 162(m) Awards,
“Performance Measures” means those prescribed by the Compensation Committee, in
its sole discretion. The Compensation Committee shall, in the manner and to the
extent that it deems appropriate and equitable cause an adjustment to be made in
a Performance Measure to reflect a material change in the circumstances
involving the relevant Participant, Subsidiary, division, line of business or
functional or business unit or involving the Corporation or the Company, as
applicable.

(ii) “Performance Share Award” means an Award granted pursuant to Section 11,
representing the unfunded and unsecured right to receive Shares contingent upon
the achievement of one or more Performance Measures, in accordance with this
Plan and the applicable Award Agreement.

(jj) “Performance Unit Award” means an Award granted pursuant to Section 11,
representing the unfunded and unsecured right to receive one or more units,
denominated in Shares or cash or a combination thereof, contingent upon
achieving one or more Performance Measures, in accordance with this Plan, the
applicable Award Agreement and Section 409A.

(kk) “Person” means an individual, a partnership, a corporation, an association,
a joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

(ll) “Phantom Stock Award” means an Award granted pursuant to Section 9,
representing the unfunded and unsecured right to receive cash in an amount equal
to the Fair Market Value of Shares in accordance with this Plan and the
applicable Award Agreement.

(mm) “Plan” means this Amended and Restated GrafTech International Ltd. 2005
Equity Incentive Plan, as amended from time to time.

(nn) “Restricted Stock Award” means an Award granted pursuant to Section 8,
representing the unfunded and unsecured right to receive a Share in accordance
with this Plan and the applicable Award Agreement.

(oo) “Retirement,” unless otherwise provided in the applicable Award Agreement,
means voluntary termination from employment with the Company at any time after
attaining age 50 with at least ten years of employment with the Company.

(pp) “Section 162(m)” means Section 162(m) of the Code.

 

6



--------------------------------------------------------------------------------

(qq) “Section 162(m) Award” means any Award that is intended to qualify and in
fact qualifies for the performance-based compensation exemption to the
application of the $1 million deduction limit under Section 162(m).

(rr) “Section 409A” means Section 409A of the Code.

(ss) “Share” means a share of Common Stock.

(tt) “Securities Act” means the Securities Act of 1933, as amended (including
any successor statute), and the rules and regulations thereunder.

(uu) “Stock Appreciation Right Award” or “SAR Award” means an Award granted
pursuant to Section 7, representing the unfunded and unsecured right to receive
Shares, with a Fair Market Value equal to the excess (if any) specified in
Section 7, in accordance with this Plan and the applicable Award Agreement.

(vv) “Subsidiary” means a Person that is Controlled, directly or indirectly, by
the Corporation or any Affiliate of the Corporation; provided, however, that,
with respect to Incentive Stock Options, the term “Subsidiary” shall include
only a Person that qualifies under Section 424(f) of the Code as a “subsidiary
corporation” with respect to the Corporation.

(ww) “Substitute Award” means an Award granted pursuant to Section 3.2 solely in
connection with the assumption of, or in substitution for, outstanding awards
previously granted by a Person acquired by the Company or with which the Company
merges or combines.

(xx) “Terminated Plans” means the various versions of the Management Stock
Incentive Plans of the Corporation, the 1996 Mid-Management Equity Incentive
Plan of the Corporation and the 1995 Equity Incentive Plan of the Corporation,
in each case as in effect on the Effective Date. The term “Terminated Plans”
does not include the Directors Deferral Program. After the Effective Date, no
further awards shall be granted under any of the Terminated Plans.

(yy) “Transfer,” and correlative words, means, with respect to any Award, the
gift, sale, assignment, transfer, pledge, hypothecation or other disposition
(whether for or without consideration and whether voluntary, involuntary or by
operation of law) of such Award or any interest therein.

 

3. Shares Subject to this Plan

3.1 Number of Shares. Subject to Sections 3.2 and 3.3, the aggregate number of
Shares that may be delivered under this Plan is 8,800,000 Shares. The Shares
delivered under this Plan may consist of authorized but unissued Shares or
issued Shares that have been reacquired by the Company.

3.2 Calculation of Shares. To the extent that any Award is forfeited or
cancelled, or expires or is otherwise surrendered or returned to the Company or
terminated, prior to delivery of Shares thereunder or is paid in cash, the
underlying Shares will no longer be charged against the aggregate number set
forth in Section 3.1 (until they become subject to another Award) and may

 

7



--------------------------------------------------------------------------------

again be made subject to Awards under this Plan. For purposes of calculating the
number of Shares used and available for use under this Plan, (i) only Shares
underlying Awards that have been or, by their terms, may be settled by delivery
of shares of Common Stock shall be charged against such number, (ii) Awards and
awards under the Terminated Plans in respect of which payment of cash is made in
lieu of delivery of Shares shall be deemed to have been terminated prior to the
delivery of Shares thereunder, (iii) Shares deliverable or delivered under
Substitute Awards shall not be charged against such number, (iv) Shares
deliverable or delivered under awards granted after the Effective Date under the
Directors’ Deferral Program shall be charged against such number and (v) upon
the payment of any Award Price or satisfaction of tax withholding obligations
under this Plan in respect of an Award by the transfer or relinquishment of
Shares, only the number of Shares actually delivered by the Corporation, less
the number of Shares so transferred or relinquished, shall be charged against
such number. The number of Shares that may be delivered under this Plan pursuant
to Section 3.1 shall be increased by the number of Shares subject to outstanding
awards under the Terminated Plans that are forfeited or cancelled, or that
expire or are otherwise surrendered or returned to the Company or terminated,
after the Effective Date and prior to delivery of Shares thereunder.

3.3 Adjustments. If any reincorporation, recapitalization, reorganization,
reclassification, stock dividend, stock split, reverse stock split or other
change in the capital stock of the Corporation shall occur or any merger,
consolidation, share exchange, spin-off, split-up or other business combination
or corporate transaction involving the Corporation shall occur or any dividend
or distribution (other than a cash dividend that is ordinary in nature and
amount) shall be declared or made with respect to the Common Stock (each, a
“Corporate Event”), the Compensation Committee shall, in the manner and to the
extent that it deems appropriate and equitable, cause an adjustment to be made
in: (i) the maximum number and kind of securities subject to this Plan; (ii) the
number and kind of securities, rights, cash and properties subject to then
outstanding Awards; (iii) the Exercise Price of then outstanding Awards; and
(iv) the other terms of this Plan and then outstanding Awards; provided,
however, that, in the case of Incentive Stock Options, such adjustments shall be
made in a manner consistent with the requirements of Section 424(a) of the Code.

3.4 Notices. The Corporation shall use reasonable efforts to inform Participants
of the record date for any Corporate Event sufficiently in advance to enable
them to exercise vested Awards or, if otherwise permitted by the terms thereof
then in effect, unvested Awards prior to such record date; provided, however,
that neither the Company nor any director, officer, employee, agent, consultant
or representative of the Company shall be liable for failure to do so and the
failure to do so shall not affect the authorization, validity, enforceability or
consummation of any Corporate Event.

 

4. Administration of this Plan

4.1 Compensation Committee and Board. This Plan shall be administered by the
Compensation Committee, which shall have all rights, powers and authorities
necessary or appropriate in connection therewith. No member of the Compensation
Committee or the Board shall be liable for any action, omission or determination
made in good faith with respect to this Plan or any Award. Except to the extent
prohibited by applicable laws, rules or regulations (including NYSE rules), the
Compensation Committee shall have the authority, in its sole

 

8



--------------------------------------------------------------------------------

discretion, to delegate administration of this Plan, in whole or in part, to
third party service providers and administrators as well as employees of the
Company. Without limiting the preceding sentence, the Compensation Committee
shall have the authority to delegate, in its sole discretion, to the CEO
responsibility to designate Employees to participate in a pool of Awards, the
terms and conditions of which (including the aggregate number of Shares subject
to Awards within the pool) shall have been specified by the Compensation
Committee. Except to the extent prohibited by applicable laws, rules or
regulations (including NYSE rules), the Board shall have the right, power and
authority to exercise any and all rights, powers and authorities of the
Compensation Committee in respect of this Plan and any Award.

4.2 Discretionary Authority. Subject only to the express limitations of this
Plan, the Compensation Committee shall have authority, in its sole discretion,
to determine the Eligible Persons to whom, and the time or times at which,
Awards are granted, the number of Shares subject to Awards, the Award Price (if
any) of Awards, the time or times at which Awards vest and become exercisable or
payable, the term of Awards, the procedures for exercise and settlement of
Awards and all other terms and conditions of Awards. Subject only to the express
limitations of this Plan, the Compensation Committee shall have sole authority,
in its sole discretion, to interpret this Plan and each Award, to make all
factual determinations under this Plan and each Award (including determinations
as to the achievement of Performance Measures), to amend this Plan or any Award
Agreement to correct any defect, error or omission or to reconcile any
inconsistency herein or therein, and to make all other decisions necessary or
advisable for administration of this Plan. The Compensation Committee shall have
the authority, in its sole discretion, to prescribe, amend and rescind rules and
regulations relating to this Plan and the administration thereof. The
determinations of the Compensation Committee under this Plan need not be uniform
and may be made selectively among Persons who receive, or are eligible to
receive, Awards, whether or not such Persons are similarly situated. All
interpretations, determinations, decisions and actions by the Compensation
Committee shall be final and binding upon all parties.

4.3 Terms of Awards. The Compensation Committee shall establish, in its sole
discretion, the material terms and conditions of each Award at the time it
grants such Award. Such terms and conditions may include payment of any Award
Price in Shares, cash or a combination thereof (which form of payment may be
either prescribed by the Compensation Committee or subject to the discretion of
the Company or the Participant), Performance Measures, tandem or reload
features, vesting schedules (and provisions regarding acceleration of vesting),
registration provisions (including indemnification and contribution
arrangements), provisions relating to withholding of taxes, Transferability
provisions, forfeiture and clawback provisions, anti-dilution provisions and
provisions relating to the effect of a Change in Control or Corporate Event,
provisions relating to voting, dividends and distributions, and exercise
provisions (including provisions relating to conditional exercises, net
exercises and timing of payment of Award Prices). Each Award shall be evidenced
by an Award Agreement between the Corporation and the applicable Participant
that shall include such terms and conditions. An Award Agreement may, but need
not be, executed or acknowledged by the applicable Participant.

4.4 Changes to Awards. The Compensation Committee shall have the authority to
effect, at any time and from time to time, upon the occurrence of a Change in
Control or

 

9



--------------------------------------------------------------------------------

Corporate Event (i) the cancellation of any or all outstanding Awards and the
grant in substitution therefor of new Awards covering the same or different
numbers or kinds of securities and having an Award Price which may be the same
as or different than the Award Price of the Awards being cancelled, (ii) the
cancellation of any or all outstanding Awards in exchange for payment to the
applicable Participants of an amount equal to the value of the underlying Shares
over the Award Prices of the Awards being cancelled, and (iii) the amendment of
the terms and conditions of any and all outstanding Awards; provided, however,
that no such action shall adversely affect the rights or benefits of a
Participant under any outstanding Award without the consent of such Participant.
The Compensation Committee shall have authority to accelerate the vesting,
exercisability or payment of any and all outstanding Awards at any time or on
the occurrence of any event or circumstance. For the avoidance of doubt and as
provided in other provisions of the Plan, the Compensation Committee shall not
have authority or discretion to make any change to any Award that is intended to
constitute a Section 162(m) Award, qualify as an Incentive Stock Option Award or
meet the requirements for exemption from or compliance with Section 409A to the
extent such change would cause the Award to fail to constitute a Section 162(m)
Award, qualify as an Incentive Stock Option Award or meet the requirements for
exemption from or compliance with Section 409A, respectively. For the avoidance
of doubt, in no event shall the cash value of Awards (based on the value of a
Share) granted to any one Participant in any one calendar year, in combination
with other Awards that may be settled in Shares, exceed the value of 8,800,000
Shares, as adjusted pursuant to Sections 3.2 and 3.3 of the Plan.

4.5 Section 162(m) Awards. The Compensation Committee may prescribe, in its sole
discretion, that an Award granted to a Participant is intended to constitute a
Section 162(m) Award. To the extent applicable, any Award intended to constitute
a Section 162(m) Award shall be conditioned on the achievement of one or more
Performance Measures selected by the Compensation Committee. The Compensation
Committee shall take such action as is required to ensure that Awards intended
to constitute Section 162(m) Awards comply with Section 162(m); provided,
however, that no member of the Compensation Committee or the Board shall be
liable for any failure of any Section 162(m) Award to so comply and the
authorization, validity and enforceability of any Award shall not be adversely
affected due to a failure to so comply. Notwithstanding anything contained
herein to the contrary, Section 162(m) Awards shall be granted only by vote or
consent of a committee where at least two directors shall satisfy the
requirements for an “outside director” under Section 162(m) and the grant of
Section 162(m) Awards and establishment of Performance Measures shall be made
during the times specified and in accordance with the terms of Section 162(m).

 

5. Eligibility and Awards

All Eligible Persons are eligible to be selected by the Compensation Committee
to receive an Award under this Plan. Except as otherwise agreed by the Company,
no Person shall have a right to receive an Award or, having received an Award in
the past, have a right to again receive an Award. The Compensation Committee is
expected to consult with the CEO before granting Awards to employees,
consultants, advisers and independent contractors, except in cases where the
Compensation Committee determines, in its sole discretion, that such
consultation would be inappropriate; provided, however, that no member of the
Compensation Committee or the Board shall be liable for failure to so consult
and the authorization, validity

 

10



--------------------------------------------------------------------------------

and enforceability of any Award shall not be adversely affected due to a failure
to so consult. Where appropriate in order to give effect to this Section 5 or
Section 4.1, references to the Compensation Committee shall also include the
CEO. Notwithstanding anything contained herein to the contrary, in no event
shall the number of Shares subject to Awards granted to any one Participant
during any one calendar year exceed 8,800,000 Shares, as adjusted pursuant to
Sections 3.2 and 3.3 of the Plan.

 

6. Stock Option Awards

6.1 Grant of Option Awards. An Option Award may be granted to any Eligible
Person selected by the Compensation Committee; provided, however, that, in
addition to any other limitations required to comply with the applicable
provisions of the Code, Incentive Stock Options shall be granted only to
Employees. Unless otherwise designated by the Compensation Committee and
complying with the applicable provisions of the Code, each Option shall be a
Nonqualified Stock Option.

6.2 Exercise Price. Except in the case of Substitute Awards, the Compensation
Committee shall, in its sole discretion, prescribe the exercise price per Share
under each Option Award; provided, however, that the Exercise Price per Share
under an Option Award shall not be less than the Fair Market Value per Share on
the Grant Date.

6.3 Vesting; Term of Option Award. The Compensation Committee shall, in its sole
discretion, prescribe the time or times at which, and the conditions upon which,
each Option Award shall become vested and exercisable, if any. Such vesting
requirements may be based on the continued employment of the applicable
Participant with the Company, the attainment of specified Performance Measures
or other conditions established by the Compensation Committee, in its sole
discretion. The Compensation Committee shall, in its sole discretion, prescribe
the term of each Option Award; provided, however, that no Option Award shall
have a term that is longer than ten years after the applicable Grant Date.

6.4 Repricing. Notwithstanding anything contained herein to the contrary, the
Compensation Committee shall not have authority, without stockholder approval,
to (i) amend previously granted Option Awards to reduce the Exercise Price of
such Option Awards or (ii) except pursuant to Section 3.3 or 14, cancel such
Option Awards and grant replacement Awards with a lower Exercise Price than the
Option Awards being cancelled.

6.5 Exercise of Option Award. Subject to such terms and conditions as may be
prescribed by the Compensation Committee, in its sole discretion, or set forth
in this Plan, an Option Award may be exercised in whole or in part at any time
during the term thereof by written notice to the Corporation, together with
payment of the aggregate exercise price applicable to the Shares underlying such
Option Award or the part thereof exercised.

6.6 Dividends. The Compensation Committee may prescribe, in its sole discretion,
that a Participant holding an Option Award shall have the right to receive, with
respect to each Share underlying such Option Award, payments of amounts equal to
any and all dividends and distributions paid to stockholders during the term of
such Option Award. Any dividends provided pursuant to this Section 6.6 shall be
made in a manner subject to terms and conditions so as to comply with
Section 409A.

 

11



--------------------------------------------------------------------------------

6.7 Additional Rules for Incentive Stock Options.

(a) Annual Limits. No Incentive Stock Option shall be granted to a Participant
to the extent that, as a result of such grant, the aggregate Fair Market Value
(determined as of the proposed Grant Date) of the Shares with respect to which
“incentive stock options” under Section 422 of the Code are exercisable for the
first time in any calendar year under this Plan and any other plans of the
Company would exceed the maximum amount permitted under Section 422(d) of the
Code. This limitation shall be applied by taking “incentive stock options” under
Section 422 of the Code into account in the order in which granted. Subject to
Section 3.3, the maximum number of Shares that may be made subject to Incentive
Stock Options granted to any one Participant during any one calendar year shall
be 1,000,000 Shares.

(b) Termination of Employment. No Incentive Stock Option Award shall provide
that such Incentive Stock Option may be exercised later than three months
following termination of employment of the Participant with the Company, except
to the extent permitted under special rules relating to death and disability in
accordance with Section 422 of the Code.

(c) Other Terms and Conditions; Nontransferability. Notwithstanding anything
contained herein to the contrary, the terms and conditions of an Incentive Stock
Option Award may contain such additional terms and conditions, not inconsistent
with the terms of this Plan, as are deemed necessary or desirable by the
Compensation Committee, in its sole discretion, so as to cause such Incentive
Stock Option to qualify as an “incentive stock option” under Section 422 of the
Code; provided, however, that no member of the Compensation Committee or the
Board shall be liable for failure of any Incentive Stock Option Award to so
comply and the authorization, validity and enforceability of any Incentive Stock
Option Award shall not be adversely affected due to a failure to so comply. Such
terms and conditions, together with the terms of this Plan, shall be interpreted
so as to cause such Incentive Stock Option to qualify as an “incentive stock
option” under Section 422 of the Code. Such terms and conditions shall include,
if applicable, limitations on Incentive Stock Options granted to owners of ten
percent or more of the Company. An Award Agreement for an Incentive Stock Option
shall provide that such Option shall be treated as a Nonqualified Stock Option
to the extent that requirements applicable to “incentive stock options” under
Section 422 of the Code shall not be satisfied, shall be nontransferable other
than by will or by the laws of descent and distribution, and shall be
exercisable during the lifetime of the applicable Participant only by such
Participant.

(d) Disqualifying Dispositions. This Award Agreement for an Incentive Stock
Option shall provide that, if Shares acquired by exercise of an Incentive Stock
Option are disposed within two years following the Grant Date or one year
following the delivery of such Shares to the applicable Participant upon
exercise thereof, such Participant shall be required to, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding such disposition as the
Compensation Committee, in its sole discretion, may request.

 

7. Stock Appreciation Rights Awards

7.1 Grant of SAR Awards. An SAR Award may be granted to any Eligible Person
selected by the Compensation Committee.

 

12



--------------------------------------------------------------------------------

7.2 Base Price. The Compensation Committee shall, in its sole discretion,
prescribe the base price under each SAR Award; provided, however, that the base
price per Share under a SAR Award shall not be less than the Fair Market Value
of a Share on the Grant Date.

7.3 Vesting; Term of SAR Award. The Compensation Committee shall, in its sole
discretion, prescribe the time or times at which, and the conditions upon which,
each SAR Award shall become vested and exercisable, if any. Such vesting
requirements may be based on the continued employment of the applicable
Participant with the Company, the attainment of specified Performance Measures
or other conditions established by the Compensation Committee, in its sole
discretion. The Compensation Committee shall, in its sole discretion, prescribe
the term of each SAR Award; provided, however, that no SAR Award shall have a
term that is longer than ten years after the applicable Grant Date.

7.4 Exercise of SAR Award. Subject to such terms and conditions as may be
prescribed by the Compensation Committee, in its sole discretion, or set forth
in this Plan, an SAR Award may be exercised in whole or in part at any time
during the term thereof by written notice to the Company. Upon exercise of an
SAR Award in whole or in part, the applicable Participant shall be entitled to
receive such number of Shares that in the aggregate have a Fair Market Value
equal to the excess, if any, of (i) the Fair Market Value of the Shares
underlying such SAR Award or the part thereof exercised as of the date of
exercise over (ii) the aggregate base price applicable to such Shares.

7.5 Freestanding Awards. Notwithstanding anything contained herein to the
contrary, no SAR Award shall be awarded in tandem with an Option Award.

7.6 Dividends. The Compensation Committee may prescribe, in its sole discretion,
that a Participant holding an SAR Award shall have the right to receive, with
respect to each Share underlying such SAR Award, payments of amounts equal to
any and all dividends and distributions paid to stockholders during the term of
such SAR Award. Any dividends provided pursuant to this Section 7.6 shall be
made in a manner subject to terms and conditions so as to comply with
Section 409A.

 

8. Restricted Stock Awards

8.1 Grant of Restricted Stock Awards. A Restricted Stock Award may be granted to
any Eligible Person selected by the Compensation Committee.

8.2 Purchase Price. A Restricted Stock Award may provide for an award of Shares
without requiring payment of any purchase price, or may require the Participant
to pay a specified purchase price, for the Shares underlying such Restricted
Stock Award. The Compensation Committee shall, in its sole discretion, prescribe
any such purchase price under any Restricted Stock Award.

8.3 Vesting. The Compensation Committee shall, in its sole discretion, prescribe
the time or times at which, and the conditions upon which, each Restricted Stock
Award shall become vested, if any. Such vesting requirements may be based on the
continued employment of the applicable Participant with the Company, the
attainment of specified Performance Measures or other conditions established by
the Compensation Committee, in its sole discretion.

 

13



--------------------------------------------------------------------------------

8.4 Restrictions. The Shares underlying a Restricted Stock Award may be
immediately Transferable or subject to restrictions on Transfer. The
Compensation Committee shall, in its sole discretion, prescribe the time or
times at which, and the conditions upon which, each Restricted Stock Award shall
become Transferable. The Compensation Committee shall, in its sole discretion,
prescribe the term for satisfying any conditions to vesting or Transferability
of any Restricted Stock Award; provided, however, that such term shall not be
longer than ten years after the Grant Date. The Compensation Committee may
prescribe that the certificates representing the Shares underlying a Restricted
Stock Award shall remain in the physical custody of the Company or an agent
designated by the Company until all such restrictions and conditions have been
satisfied on or are waived, terminated or expired. Unless otherwise prescribed
by the Compensation Committee, in its sole discretion, failure to satisfy any
such conditions shall result in the forfeiture (and return to the Corporation)
by the Participant of the Shares underlying the applicable Restricted Stock
Award and the return by the Company to the Participant of any purchase price
paid by the Participant in respect thereof.

8.5 Rights as Stockholder. Subject to the provisions of this Section 8 and
unless otherwise prescribed by the Compensation Committee, in its sole
discretion, the Participant will have all rights of a stockholder with respect
to the Shares underlying a Restricted Stock Award, including the right to vote
such Shares and, subject to such requirements as the Compensation Committee may
prescribe, in its sole discretion (including requirements as to vesting,
Transferability, custody and forfeiture consistent with those applicable to the
underlying Shares), to receive all dividends and other distributions paid with
respect to such Shares.

8.6 Section 83(b) Election. The Compensation Committee may prescribe, in its
sole discretion, that a Restricted Stock Award is conditioned upon the
applicable Participant refraining from making an election with respect to such
Restricted Stock Award under Section 83(b) of the Code. Irrespective of whether
a Restricted Stock Award is so conditioned, the applicable Award Agreement shall
specify that, if the applicable Participant makes an election pursuant to
Section 83(b) of the Code with respect to such Restricted Stock Award, such
Participant shall be required to promptly file a copy of such election with the
Corporation.

 

9. Phantom Stock Awards

9.1 Grant of Phantom Stock Award. A Phantom Stock Award may be granted to any
Eligible Person selected by the Compensation Committee.

9.2 Vesting. The Compensation Committee shall, in its sole discretion, prescribe
the time or times at which, and the conditions upon which, each Phantom Stock
Award shall become vested, if any. Such vesting requirements may be based on the
continued employment of the applicable Participant with the Company, the
attainment of specified Performance Measures or other conditions established by
the Compensation Committee, in its sole discretion. The Compensation Committee
shall, in its sole discretion, prescribe the term for satisfying any such
requirements; provided, however, that such term shall not be longer than ten
years after the applicable Grant Date.

9.3 Benefit Upon Vesting. Unless otherwise prescribed by the Compensation
Committee, in its sole discretion, upon vesting of a Phantom Stock Award, the
applicable

 

14



--------------------------------------------------------------------------------

Participant shall be entitled to receive cash in an amount equal to the Fair
Market Value of the Shares underlying such Phantom Stock Award on such date.

9.4 Dividends. The Compensation Committee may, in its sole discretion, prescribe
that a Participant holding a Phantom Stock Award shall have the right to
receive, subject to satisfying a vesting requirement, with respect to each Share
underlying such Phantom Stock Award, payments of amounts equal to any and all
dividends and distributions paid to stockholders during the term of such a
Phantom Stock Award.

 

10. Deferred Stock Awards

10.1 Grant of Deferred Stock Award. A Deferred Stock Award may be granted to any
Eligible Person selected by the Compensation Committee.

10.2 Vesting. The Compensation Committee shall, in its sole discretion,
prescribe the time or times at which, and the conditions upon which, each
Deferred Stock Award shall become vested, if any. Such vesting requirements may
be based on the continued employment of the applicable Participant with the
Company, the attainment of specified Performance Measures or other conditions
established by the Compensation Committee, in its sole discretion. The
Compensation Committee shall, in its sole discretion, prescribe the term for
satisfying any such requirements; provided, however, that such term shall not be
longer than ten years after the applicable Grant Date.

10.3 Rights as Stockholder. Unless otherwise prescribed by the Compensation
Committee, in its sole discretion, upon vesting of a Deferred Stock Award, the
applicable Participant shall be entitled to receive the Shares underlying such
Deferred Stock Award. Unless otherwise prescribed by the Compensation Committee,
in its sole discretion, the applicable Participant shall have no rights as a
stockholder (including rights to vote or to receive dividends or distributions)
with respect to the Shares underlying a Deferred Stock Award until such Shares
have been delivered to such Participant.

10.4 Dividends. The Compensation Committee may prescribe, in its sole
discretion, that Participants holding a Deferred Stock Award shall have the
right to receive, with respect to each Share underlying such Deferred Stock
Award, payments of amounts equal to any and all dividends and distributions paid
to stockholders during the term of such Deferred Stock Award.

 

11. Performance Share and Performance Unit Awards

Performance Share Awards and Performance Unit Awards may be granted to any
Eligible Person selected by the Compensation Committee. Performance Share Awards
and Performance Unit Awards shall be based on the achievement, over a specified
period, of Performance Measures as prescribed by the Compensation Committee, in
its sole discretion. Performance Share Awards and Performance Unit Awards may be
paid in Shares, cash or a combination thereof as prescribed by the Compensation
Committee, in its sole discretion.

 

12. Substitute and Other Awards

Substitute Awards and Awards other than Option, Restricted Stock, Stock
Appreciation

 

15



--------------------------------------------------------------------------------

Right, Phantom Stock, Deferred Stock, Performance Share and Performance Unit
Awards may be granted to any Eligible Person selected by the Compensation
Committee. Such other Awards may be granted alone or in addition to any other
Awards granted under this Plan. The terms and conditions of any Substitute
Awards or such other Awards shall be prescribed by the Compensation Committee,
in its sole discretion.

 

13. Awards to Non-Employee Directors

In addition to Awards provided under this Plan, Shares deliverable under this
Plan may also be delivered in respect of payment of deferrals of retainers,
meeting fees and other payments to non-employee directors of the Company under
the Directors Deferral Program.

 

14. Change in Control

In addition to the adjustments required under Section 3.3, the Compensation
Committee may prescribe additional provisions for the effect of a Change in
Control or a Corporate Event on an Award. Such provisions may include:
(i) acceleration of the vesting and exercisability of any Award; (ii) extension
of time periods for satisfying vesting or Transferability conditions with
respect to, or exercising or realizing payments, rights, benefits or gains from,
any Award; (iii) elimination or modification of conditions related to vesting,
Transferability or exercisability of or payments, rights, benefits or gains
under, any Award; and (iv) provision for the settlement of any Award for an
equivalent value in other securities, cash or properties.

 

15. Miscellaneous Award Provisions

15.1 Conflicts. In the event of a conflict between the terms of this Plan and
any Award Agreement, the terms of this Plan shall prevail.

15.2 Forfeiture Events. The Compensation Committee may prescribe, in its sole
discretion, that a Participant’s rights, payments, gains and benefits with
respect to an Award shall be subject to reduction, cancellation, forfeiture or
recoupment upon the occurrence of specified events, in addition to any otherwise
applicable continued employment or performance conditions. Such events may
include termination of employment for cause, violation of material policies,
breach of noncompetition, confidentiality or other restrictive covenants and
engagement in Detrimental Conduct.

15.3 Settlement of Awards. Except as otherwise expressly provided herein, the
Compensation Committee may prescribe, in its sole discretion, that Awards may be
settled in Shares, cash, other Awards or any combination thereof.

 

16. General Provisions

16.1 No Assignment or Transfer; Beneficiaries. Unless otherwise prescribed by
the Compensation Committee, in its sole discretion, Awards shall not be
Transferable, except by will or by the laws of descent and distribution and,
during the lifetime of a Participant, Awards shall be exercised only by the
applicable Participant or by his guardian or legal representative.
Notwithstanding anything contained herein to the contrary, Awards shall not be
Transferable for value. Each Participant shall have the right to designate a
beneficiary or beneficiaries who shall

 

16



--------------------------------------------------------------------------------

be entitled to take any action, make any election and receive any rights,
payments, benefits or gains under an applicable Award following such
Participant’s death.

16.2 Deferrals of Payment. Notwithstanding anything contained herein to the
contrary, the Compensation Committee may permit, in its sole discretion, a
Participant to defer the receipt of payment or delivery of cash, securities,
rights or other property that would otherwise be due to such Participant by
virtue of the exercise of or the satisfaction of vesting or other conditions or
restrictions with respect to an Award. If any such deferral is to be permitted,
the Compensation Committee shall establish, in its sole discretion, the rules
and procedures relating to such deferral, including the period of time in
advance of payment or delivery when an election to defer is required to be made,
the time period of the deferral, the events that would result in payment or
delivery of the deferred amount, the interest or other earnings attributable to
the deferred amount and the method of funding (if any) attributable to the
deferred amount. Any deferrals made pursuant to this Section 16.2 shall be made
in a manner and subject to terms and conditions so as to comply with
Section 409A.

16.3 Rights as Stockholder. Except as otherwise provided in this Plan, no
Participant shall have any rights (including rights with respect to voting,
dividends or distributions) with respect to any securities underlying an Award
until the date such Participant becomes the holder of record of such securities.

16.4 Employment or Service. Nothing in this Plan, in the grant of any Award or
in any Award Agreement shall confer upon any Eligible Person or Participant the
right to continue in any capacity in which he is employed by, or otherwise
serves, the Company and shall not interfere in any way with any right that the
Company would otherwise have to terminate his or her employment or other service
at any time.

16.5 Securities Laws. Notwithstanding anything contained herein to the contrary,
no Shares or other securities will be issued pursuant to an Award unless and
until all then applicable requirements imposed by securities and other laws,
rules and regulations and by the NYSE have been satisfied. As a condition
precedent to the issuance thereof, the Company may require any applicable
Participant to take any reasonable action necessary or appropriate to satisfy
such requirements. The Company shall have the right, in its sole discretion, to
place necessary or appropriate stop transfer instructions in respect of, and
legends on any certificate for, Shares delivered hereunder. This Plan is
intended to comply with Section 409A and any ambiguities should be interpreted
in such a way as to comply with Section 409A.

(a) Registration. The Corporation shall file, at its expense, a registration
statement or statements on Form S-8 or Form S-3 (or any applicable successor
Form), as appropriate, to register the issuance or resale of the Shares subject
to this Plan and underlying outstanding Awards under the Securities Act, at such
time or times and subject to such restrictions and limitations as the
Corporation, in its sole discretion, may deem necessary or appropriate. Without
limiting any such restrictions or limitations, any resale of the Shares pursuant
to such registration statement or statements shall be subject to (i) the
continued effectiveness or use, at the Corporation’s discretion, of such
registration statement or statements and (ii) any blackout, insider trading,
short-swing profits, holdback or other trading restrictions which the
Corporation

 

17



--------------------------------------------------------------------------------

may impose or to which the Participant may be subject, by law, under Company
policies or otherwise.

(b) Indemnification. Any Participant for whom the resale of Shares is included
in such registration statement or statements will indemnify the Corporation,
each of its directors and officers and each Person who Controls the Corporation
(other than such Participant) against all claims, losses, damages, expenses and
liabilities (or actions in respect thereof) arising out of or based upon any
untrue statement (or alleged untrue statement) of a material fact contained in
any such registration statement or statements, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Corporation, each of its directors and officers and each Person Controlling the
Corporation (other than such Participant) for all legal and any other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or action, in each case to the extent, but only
to the extent, that such untrue statement (or alleged statement) or omission (or
alleged omission) is made in such registration statement or statements in
reliance upon and in conformity with written information furnished to the
Corporation by such Participant with respect to such Participant and expressly
stated to be specifically for use therein; provided, however, that the liability
of any such Participant under this Section 16.5(b) shall be limited to the
amount of proceeds received by such Participant in the resale giving rise to
such liability.

16.6 Tax Withholding. The Participant shall be responsible for payment of any
taxes or similar charges required by law to be withheld from an Award or
securities, cash, rights or other property paid or delivered in settlement of an
Award. Payment shall be made: (i) in cash or by check; (ii) at the discretion of
the Compensation Committee, in Shares acceptable to the Compensation Committee,
valued at the Fair Market Value of such Shares on the applicable date; (iii) by
deduction from the settlement of the applicable Award; (iv) at the discretion of
the Compensation Committee, by a combination of the methods described above; or
(v) by such other method as may be approved by the Compensation Committee, in
its sole discretion.

16.7 Unfunded Plan. Neither the adoption of this Plan nor the setting aside of
securities, cash, rights or other property by the Company with which to
discharge its obligations hereunder shall be deemed to create a trust or other
funded arrangement. The benefits provided under this Plan shall be general
unsecured obligations of the Company payable solely from the general assets of
the Company, and neither a Participant nor such Participant’s beneficiaries,
estate or permitted Transferees shall have any interest in any assets of the
Company by virtue of this Plan, except as a general unsecured creditor of the
Company. The Company shall have the right to implement or set aside securities,
cash, rights or other property in a grantor trust, subject to the claims of the
Company’s creditors, to discharge its obligations under this Plan.

16.8 Other Compensation and Benefit Plans. The adoption of this Plan shall not
affect any other stock incentive or other compensation plans of the Company and
shall not preclude the Company from establishing any other forms of stock
incentive or other compensation for employees, non-employee directors or other
Persons. The amount of any compensation deemed to be received by a Participant
pursuant to an Award shall not constitute compensation with respect to which any
other benefits of such Participant are determined, including benefits under

 

18



--------------------------------------------------------------------------------

any bonus, pension, profit sharing, life insurance or salary continuation plan,
except as otherwise specifically provided by the terms of such plan.

16.9 Plan Binding on Transferees. This Plan shall be binding upon the Company,
its successors and assigns, and the Participant, his beneficiaries, estate
(which includes his executor or administrator) and permitted Transferees.

16.10 Construction and Interpretation. Whenever used herein, nouns in the
singular shall include the plural, and the masculine pronoun shall include the
feminine gender. Whenever used herein, the word “including” shall be deemed to
be followed by the phrase “without limitation.” Headings of Sections hereof are
inserted for convenience of reference and constitute no part of this Plan.

16.11 Severability. If any provision of this Plan or any Award becomes, or is
deemed by the Compensation Committee to be, invalid, illegal or unenforceable in
any jurisdiction or as to any Person or Award, or would disqualify this Plan or
any Award under any law deemed applicable by the Compensation Committee, such
provision shall be construed or deemed amended to conform to the applicable laws
or, if it cannot be so construed or deemed amended without, in the determination
of the Compensation Committee, materially altering the intent of this Plan or
such Award, such provision shall be stricken as to such jurisdiction, Person or
Award and the remainder of this Plan and such Award shall remain in full force
and effect.

16.12 Governing Law. The validity and construction of this Plan and of the Award
Agreements shall be governed by the laws of the State of Delaware.

16.13 Fractional Shares. No fractional Shares shall be delivered pursuant to
this Plan or any Award, and the Compensation Committee shall determine whether
cash, other securities or other property shall be paid or delivered in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.

16.14 Foreign Employees. In order to facilitate the grant of Awards under this
Plan, the Compensation Committee may, in its sole discretion, (i) provide for
such special terms for Awards to Participants who are foreign nationals, or who
are employed by the Company outside of the United States, as the Compensation
Committee may, in its sole discretion, consider necessary or appropriate to
accommodate differences in local law, tax policy or custom and (ii) approve such
supplements to, or amendments, restatements or alternative versions of, this
Plan, as it may, in its sole discretion, consider necessary or appropriate for
such purposes without thereby affecting the terms of this Plan for any other
purpose; provided, that no such supplements, amendments, restatements or
alternative versions shall include any provisions that are inconsistent with the
terms of this Plan, as then in effect, unless this Plan could have been amended
to eliminate such inconsistency without further approval by the stockholders
under NYSE rules.

16.15 Section 409A. Notwithstanding anything contained herein to the contrary,
to the extent that Section 409A applies to the grant of any Award under this
Plan, the Compensation Committee may, in its sole discretion, modify such Award
as necessary to comply with the requirements of Section 409A; provided, that in
no event shall such modification result in a reduction in the value of any Award
(determined without regard to the time value of money).

 

19



--------------------------------------------------------------------------------

17. Effective Date, Termination and Amendment

17.1 Effective Date: Shareholder Approval. This Plan shall become effective on
the date of approval of this Plan by the stockholders of the Corporation.

17.2 Termination. The authority to grant new Awards under this Plan shall
terminate on the date immediately preceding the tenth anniversary of the
Effective Date. The Board may, in its sole discretion and at any earlier date,
terminate the Plan. No termination of this Plan shall adversely affect any Award
theretofore granted, without the consent of the applicable Participant or his
estate, beneficiary or permitted Transferee.

17.3 Amendment. The Board may, at any time and from time to time and in any
respect, amend or modify the Plan; provided, however, that the Board may seek
the approval of any amendment or modification by the stockholders to the extent
that it deems necessary or advisable, in its sole discretion, for purposes of
compliance with the Code, the listing requirements of the NYSE or any other
purpose. No amendment or modification of this Plan shall adversely affect any
Award theretofore granted without the consent of the applicable Participant or
his estate, beneficiary or permitted Transferee. The authority of the
Compensation Committee to take any action (other than grant new Awards)
hereunder shall continue after the authority for grant of new Awards hereunder
has been exhausted or terminated (and, for these purposes, new Awards do not
include Awards under Section 3.3 or Substitute Awards).

 

20